               IN THE UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF MISSOURI
                        WESTERN DIVISION

JAMES R. ATTAWAY, et al,      )
                              )
                  Plaintiffs, )
                              )
        vs.                   )       Case No. 19-00032-CV-W-HFS
                              )
JENNIFER TIDBALL,             )
                              )
                  Defendant. )

                        JOINT STATUS REPORT

     As directed by the Court, the parties submit this Joint Status Report.

The Governor’s Office has approved the proposed amended regulation

regarding firearm requirements and restrictions for foster parents. The

proposed amended regulation was filed on June 22, 2020. It will be published

in the Missouri Register on August 3, 2020. The notice and comment period

will run from August 3, 2020, through September 2, 2020.

     The parties suggest submitting a follow-up status report on or before

November 18, 2020.




       Case 4:19-cv-00032-HFS Document 23 Filed 06/23/20 Page 1 of 2
                           Respectfully submitted,

                           ERIC SCHMITT
                           Attorney General

                            /s/ Emily A. Dodge
                           EMILY A. DODGE
                           Mo. Bar No. 53914
                           Assistant Attorney General
                           P.O. Box 899
                           Jefferson City, Missouri 65102
                           (573) 751-7344 (phone)
                           (573) 751-9456 (facsimile)
                           emily.dodge@ago.mo.gov

                           ATTORNEY FOR DEFENDANT



                           /s/ David G. Sigale
                           David G. Sigale (Atty. ID# 6238103)
                           LAW FIRM OF DAVID G. SIGALE, P.C.
                           430 West Roosevelt Road
                           Wheaton, IL 60187
                           Tel: 630.452.4547
                           Fax: 630.596.4445
                           dsigale@sigalelaw.com
                           Admitted Pro hac vice

                           One of the Attorneys for Plaintiffs




                             2
Case 4:19-cv-00032-HFS Document 23 Filed 06/23/20 Page 2 of 2
